                                  Case 18-51001                Doc 28             Filed 11/02/18             Page 1 of 10



                                            UNITED STATES BANKRUPTCY COURT
                                           MIDDLE DISTRICT OF NORTH CAROLINA
 
      Fill in this information to identify your case: 

                                                                                                                     ☒   Check if this is an 
                                                                                                                                   
      Debtor 1:                 Shannon             Darnell             Pulliam                       
                              First Name 
                                                  Middle Name 
                                                                                
                                                                        Last Name                                    amended plan, and list 
                                                                                                                                   
                                                                                                                     below the sections of 
                                                                                                                                   
      Debtor 2:                 Robin               Renae Foster        Pulliam                                      the plan that have 
               
      (Spouse, if filing)                  
                                First Name        Middle Name 
                                                                                
                                                                        Last Name                                        
                                                                                                                     changed.     
                              18‐51001 filed September 25, 2018 
                                                                                                                                   
      Case number:  
               
      (If known) 
                                                                                                                         
                                                                                                                   3.4b and 9      
                                                                                                                                   
      SS# Debtor 1:  XXX – XX –           7102     
                                                                                                                                   
       
                             
      SS# Debtor 2:  XXX – XX –           5990                                                                                     
                                                                                                                                   
                                                                                                                                   
                                                                                                                                   
               
                                                               CHAPTER 13 PLAN

  Section 1: 
                           Notices. 
 
To Debtors:  This form sets out options that may be appropriate in some cases, but the presence of an option on this form does not 
indicate that the option is appropriate in your circumstances.  Plans that do not comply with Local Rules and judicial rulings may not be 
confirmable.  You must check each box that applies in § 1.1 and 1.3 below.  If an item is checked as “Not Included” or if both boxes are 
checked, the provision will be ineffective if set out later in the plan.  
 
         A limit on the amount of a secured claim, set out in Section 4, which may result in 
    1.1                                                                                                  ☒ Included          ☐ Not included 
         a partial payment or no payment at all to the secured creditor. 
         Avoidance of a judicial lien or nonpossessory, nonpurchase money security 
    1.2                                                                                                                         Not included 
         interest will be done by separate motion or adversary proceeding. 
    1.3  Nonstandard provisions set out in Section 9.                                                     ☒ Included         ☐ Not included 

 
To Creditors:  Your rights may be affected by this plan.  Your claim may be reduced, modified, or eliminated.   
 
You will need to file a proof of claim in order to be paid under any plan.  Official notice will be sent to Creditors, which will provide the 
name and address of the Trustee, the date and time of the meeting of creditors, and information regarding the filing of proofs of claim. 
 
You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case.  If you do not have an 
attorney, you may wish to consult one.  If you oppose the plan’s treatment of your claim or any provision of this plan, you or your 
attorney must file an objection to confirmation at least seven days before the date set for the hearing on confirmation.  You will receive 
notification from the Bankruptcy Court of the date set for the hearing on confirmation.  The Bankruptcy Court may confirm this plan 
without further notice if no objection to confirmation is filed.  See Bankruptcy Rule 3015. 
 
The applicable commitment period is: 
            ☒  36 months 
            ☐  60 months 
The amount that allowed priority and non‐priority unsecured claims would receive if assets were liquidated in a Chapter 7 case, after 
allowable exemptions, is estimated to be $      00.00  . 
 


                                                                              
 
                                             Case 18-51001             Doc 28        Filed 11/02/18         Page 2 of 10
Debtor  Shannon and Robin Pulliam                       
                                                                                                        Case Number  18‐51001 


                   
 Section 2:   
                                Payments. 
 
2.1    The Debtor will make payments to the Trustee as follows: 
 
      $  1,370.00 
                               per month for   1            month(s) 
              1580.00   
        $                                    per month for  35          month(s) 
      Additional payments   
 
2.2    The Debtor shall commence payments to the Trustee within thirty (30) days from the date the petition was filed.  If fewer than 
      60 months of payments are specified, additional monthly payments will be made to the extent necessary to pay creditors as 
      specified in this plan. 
 
 
  Section 3: 
                         Fees and Priority Claims. 
 
3.1    Attorney fees.  
 
                                                                                                  4,500.00 
      ☒    The Attorney for the Debtor will be paid the presumptive base fee of $                               .  The Attorney has received   
                  665.00 
           $                                from the Debtor pre‐petition and the remainder of the fee will be paid monthly by the Trustee as funds are 
           available. 
 
      ☐  The Attorney for the Debtor will be paid a reduced fee of $                                                             
                                                                                               .   The Attorney has received $                   from the 
           Debtor pre‐petition and the remainder of the fee will be paid monthly by the Trustee as funds are available. 
 
      ☐  The Attorney for the Debtor will file an application for approval of a fee in lieu of the presumptive base fee. 
 
3.2    Trustee costs.  The Trustee will receive from all disbursements such amount as approved by the Court for payment of fees and       
       expenses. 
 
3.3    Priority Domestic Support Obligations (“DSO”). 
            
      a. ☒ None.  If none is checked, the rest of Section 3.3 need not be completed or reproduced. 
        b.    ☐ The name and address of the holder of any DSO as defined in 11 U.S.C. § 101(14A) is as follows: 
                   
                        Name of DSO Claimant                                                 Address, City & State 
                                                                       
 
        c.    All post‐petition DSO amounts will be paid directly by the Debtor to the holder of the claim and not by the Trustee. 
        d.    Arrearages owed to DSO claimants under 11 U.S.C. § 507(a)(1)(A) not presently paid through wage garnishment will be paid by 
              the Trustee as follows: 
                    
               Name of DSO Claimant                    Estimated Arrearage Claim                           Monthly payment 
                                                $                                                       $ 
 
3.4    Other Priority Claims to be Paid by Trustee. 
 
       a. ☐ None.  If none is checked, the rest of Section 3.4 need not be completed or reproduced. 
         b.     ☒ To Be Paid by Trustee 
 
                                                       Creditor                                                  Estimated Priority Claim 
    Any timely filed claims entitled to priority under 11 U.S.C. §507, on behalf of                    $ 
    the entities listed below, will be paid in full in deferred cash payments unless 
    otherwise indicated. 


                                                                                2 
                                                                    
                               Case 18-51001                  Doc 28         Filed 11/02/18          Page 3 of 10
Debtor  Shannon and Robin Pulliam                       
                                                                                                        Case Number  18‐51001 


    Internal Revenue Service                                                                      $7,299.00 estimated 
    NC Department of Revenue                                                                      $2,992.33 per proof of claim #4 
                                                                                                   
 
  Section 4: 
                         Secured Claims. 
 
4.1    Real Property – Claims Secured Solely by Debtor’s Principal Residence. 
       
      a. ☐  None.  If none is checked, the rest of Section 4.1 need not be completed or reproduced. 
 
      b. ☒  Maintenance of Payments and Cure of Default. 
            
           Installment payments on the claims listed below will be maintained and any arrearage will be paid in full.  Proofs of claim 
           should reflect arrearage amounts through the petition date.  For accounts that are in default, the Trustee will commence 
           disbursements of installment payments the month after confirmation.  Any filed arrearage claim will be adjusted to include 
           post‐petition installment payments through the month of confirmation. 
            
           Amounts stated on a filed proof of claim, and as adjusted to include post‐petition payments through the month of 
           confirmation, will control over any contrary amounts listed below for the installment payment and the arrearage.  
           Additionally, the Trustee will adjust the installment payment in accordance with any Notice of Mortgage Payment Change filed 
           under Bankruptcy Rule 3002.1.   
            
           The Trustee is authorized to pay any post‐petition fee, expense, or charge for which notice is filed under Bankruptcy Rule 
           3002.1 if no objection is filed to such fee, expense, or charge. 
 
                    Creditor                      Address of Residence           Current     Installment          Estimated     If Current, 
                                                                                    Y/N       Payment             Arrearage       Indicate 
                                                                                                                Amount on        by Debtor 
                                                                                                               Petition Date  or Trustee 
  Servis Once, Inc. dba BSI Financial       265 Fulton Street                    N          $629.03           $15,600.00        T 
  Services                                  Mocksville, NC 27028 
 
      c.  ☐  Claims to be Paid in Full by Trustee. 
 
                    Creditor                      Address of Residence           Estimated        Monthly          Monthly      Contractual
                                                                                     Claim        Payment           Escrow         Interest 
                                                                                                                   Payment           Rate 
                                                                                                                                            % 
                                                                                                                                              
                     
      d.   ☐  Request for Valuation to Treat Claims as Totally Unsecured. This will be effective only if the applicable box in Section 1.1 of 
                 this plan is checked.       
 
                     Creditor                      Address of Residence          Estimated  Value of            Amount of       Amount of 
                                                                                     Claim     Residence  Claims Senior           Secured 
                                                                                                               to Creditor’s        Claim 
                                                                                                                   Claim 
                                                                                 $             $             $                  $   
 
                                             




                                                                        3 
                                                           
                                 Case 18-51001                   Doc 28          Filed 11/02/18           Page 4 of 10
Debtor  Shannon and Robin Pulliam                       
                                                                                                        Case Number  18‐51001 

 
4.2    Real Property – Claims Secured by Real Property Other Than by Debtor’s Principal Residence AND Claims Secured by  
          Debtor’s Principal Residence and Additional Collateral.                
 
         a. ☒  None.  If none is checked, the rest of Section 4.2 need not be completed or reproduced. 
                    
         b. ☐  Maintenance of Payments and Cure of Default.                      
 
             Proofs of claim should reflect arrearage through the petition date.  For accounts that are in default the Trustee will commence 
             disbursements of installment payments the month after confirmation and any filed arrearage claims will be adjusted  
             accordingly.  Amounts stated on a proof of claim as adjusted to include post‐petition payments through the month of  
             confirmation, will control over any contrary amounts listed below for the installment payment and the arrearage. 
 
              
                      Creditor                                    Collateral                Current  Installment            Estimated         If Current, 
                                                                                               Y/N        Payment           Arrearage           Indicate 
                                                                                                                            Amount on         by Debtor 
                                                                                                                           Petition Date  or Trustee 
                                                                                                                                               
 
         c.  ☐  Claims to be Paid in Full by Trustee. 
 
                       Creditor                                   Collateral                   Estimated         Monthly           Monthly  Interest 
                                                                                                 Claim           Payment            Escrow        Rate 
                                                                                                                                   Payment 
                                                                                            $                   $                                      % 
          
         d.  ☐  Request for Valuation to Treat Claims as Secured to the Value of the Property and any Amount in Excess as Unsecured.  
             This will be effective only if the applicable box in Section 1.1 of this plan is checked. 
 
                   Creditor                           Collateral               Value of      Amount of         Amount           Monthly         Interest 
                                                                               Property         Claims             of           Payment           Rate 
                                                                                              Senior to        Secured               to 
                                                                                             Creditor’s          Claim          Creditor 
                                                                                                Claim 
                                                                            $              $                  $                $                        % 
 
4.3    Personal Property Secured Claims. 
 
         a. ☐  None.  If none is checked, the rest of Section 4.3 need not be completed and reproduced. 
 
         b.  ☒  Claims Secured by Personal Property to be Paid in Full. 
 
               Creditor                       Collateral            Estimated Claim       Monthly  Interest            Adequate            Number of 
                                                                                          Payment         Rate         Protection           Adequate 
                                                                                                                        Payment            Protection 
                                                                                                                                            Payments 
   Creekside Finance, Inc.            1998 Lexus LX470             $3,200.00             $65.00            7.00%  $65.00                 until 
                                                                                                                                         confirmation 
 
         c.  ☐  Claims Secured by Personal Property excluded from 11 U.S.C. § 506 being either (i) incurred within 910 days before the 
             petition date and secured by a purchase money security interest in a motor vehicle acquired for personal use of the Debtor, 
             or (ii) incurred within one (1) year of the petition date and secured by a purchase money security interest in any other 
             thing of value.  The filed claim must include documentation to show exclusion from 11 U.S.C. § 506 in order to be  
             paid in full. 
 



                                                                            4 
                                                              
                                     Case 18-51001                         Doc 28          Filed 11/02/18              Page 5 of 10
Debtor  Shannon and Robin Pulliam                       
                                                                                                        Case Number  18‐51001 

                     Creditor                                  Collateral                   Estimated      Monthly         Interest     Adequate       Number of 
                                                                                              Claim        Payment           Rate       Protection      Adequate 
                                                                                                                                         Payment        Protection 
                                                                                                                                                        Payments 
                                                                                            $              $                       %  $                
 
         d.  ☒  Request for Valuation to Treat Claims as Secured to the Value of the Collateral and Any Amount in Excess as Unsecured.  
             This will be effective only if the applicable box in Section 1.1 of this plan is checked. 
                                                                             
        Creditor     Estimated        Collateral         Value of           Amount of         Amount of         Monthly     Interes     Adequate       Number of 
                     Amount of                           Collateral           Claims           Secured          Payment      t Rate     Protection     Adequate 
                     Total Claim                                             Senior to          Claim                                    Payment       Protection 
                                                                             Creditor’s                                                                Payments 
                                                                               Claim 
    Lion's Share     $12,454.65      2004               $7,830.00           00.00           $7,830.00       $155.00          7.00%      $155.00           until 
    Federal          per POC #2      Mercedes‐                                                                                                        confirmation 
    Credit Union                     Benz SL500 
                                     Roadster 
    Creekside        Unknown         second lien        $7,832.00           $12,454.65      0.00            0                      0    0                   0 
    Finance, Inc.                    on 2004 
                                     Mercedes 
                                     Benz SL500 
                                     Roadster 
                                                                                                                                                             
    North State      $7,500.00       2006               $2,857.50           00.00           $2,857.50       $60.00           7.00%      $60.00            until 
    Acceptance,                      Mercedes‐                                                                                                        confirmation 
    LLC                              Benz C280 
    Aaron's          $1,200.00       Yard Man           $500.00             00.00           $500.00         $25.00           7.00%      $25.00            until 
                                     riding                                                                                                           confirmation 
                                     mower 
 
         e.    ☐ Maintenance of Payments and Cure of Default. 
 
               Proofs of claim should reflect arrearage through the petition date.  For accounts that are in default the Trustee will commence 
               disbursements of installment payments the month after confirmation and any filed arrearage claims will be adjusted  
               accordingly.  Amounts stated on a proof of claim as adjusted to include post‐petition payments through the month of  
               confirmation, will control over any contrary amounts listed below for the installment payment and the arrearage. 
 
                         Creditor                                               Collateral                          Installment             Estimated Arrearage 
                                                                                                                     Payment             Amount on Petition Date 
                                                                                           $                                             $ 
 
The Debtor requests that the Court determine the value of the secured claims listed as set forth in Sections 4.1.d, 4.2.d, and 4.3.d as 
applicable.  For each non‐governmental secured claim listed above, the Debtor states that the value of the secured claim should be set 
out in the column headed Amount of Secured Claim.  For secured claims of governmental units only, unless otherwise ordered by the 
Court, the value of a secured claim listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary 
amount listed above.  For each listed claim, the value of the secured claim will be paid in full with interest at the rate stated above. 
 
The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Section 6 of 
this plan.  If the amount of a creditor’s secured claim is listed above as having no value, the creditor’s allowed claim will be treated in its 
entirety as an unsecured claim under Section 6 of this plan.  Unless otherwise ordered by the Court, the amount of the creditor’s total 
claim listed on the proof of claim controls over any contrary amounts listed in Section 4. 
 
The holder of any claim listed in Section 4 as having value in the column headed Amount of Secured Claim will retain the lien on the 
property interest of the Debtor or the estate until the earlier of: 
 
      (a)  payment of the underlying debt determined under non‐bankruptcy law, or 
 
      (b)  discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor. 
 
    Section 5: 
                                                                                      5 
                                                                        
                                    Case 18-51001               Doc 28        Filed 11/02/18          Page 6 of 10
Debtor  Shannon and Robin Pulliam                       
                                                                                                        Case Number  18‐51001 

                           Collateral to be Surrendered. 
 
        a.    ☒  None.  If none is checked, the rest of Section 5 need not be completed or reproduced. 
 
        b.  ☐  The Debtor Proposes to Surrender to Each Creditor Listed Below the Collateral that Secures the Creditor’s Claim. 
            Upon timely filing of a claim evidencing a non‐avoidable lien, the Debtor will surrender the collateral in satisfaction of the 
            secured claim, and the stay under 11 U.S.C. § 362(a) will be terminated as to the collateral only and the stay under § 1301 will 
            be terminated in all respects effective upon confirmation of this plan.  Effective upon confirmation the creditor will be allowed 
            a period of 120 days for personal property and a period of 180 days for real property to file a documented deficiency claim.  
            Any allowed unsecured claim resulting from disposition of the collateral will be treated as an unsecured claim under Section 6. 
 
                                    Creditor                                                  Collateral to be Surrendered 
                                                                           
 
 
 
  Section 6: 
                        Nonpriority Unsecured Claims. 
 
6.1    Nonpriority Unsecured Claims Not Separately Classified. 
 
      Allowed nonpriority unsecured claims will be paid pro rata with payments to commence after priority unsecured claims are 
      paid in full.   
 
      a. ☒  The estimated dividend to unsecured nonpriority allowed claims is 00.00%. 
            
      b. ☒  The minimum sum of $  0.00                   will be paid pro rata to nonpriority unsecured claims due to the following: 
                            
                           ☐  Liquidation Value 
            
                           ☐  Disposable Income 
            
                           ☐  Other 
 
6.2  Separately Classified Nonpriority Unsecured Claims. 
 
      a.  ☒  None.  If none is checked, the rest of Section 6.2 need not be completed or reproduced. 
                     
      b.  ☐  Allowed Nonpriority Unsecured Claims Listed Below are Separately Classified. 
            
                          Creditor                    Basis for Separate Classification         Estimated Claim       Monthly         Interest 
                                                       (Include Name and Address of                                   Payment          Rate (If 
                                                          Co‐Debtor, if Applicable)                                                applicable) 
                                                                                            $                         $                          % 
 
 
 
  Section 7: 
                         Executory Contracts and Unexpired Leases. 
 
      a.  ☒  None.  If none is checked, the rest of Section 7 need not be completed or reproduced.                   

        b.  ☐  Executory Contracts and Leases to be Rejected. 
 
                                    Creditor                                                   Nature of Lease or Contract 
                                                                           
 
        c.    ☐  Executory Contracts and Leases to be Assumed. 
 

                                                                         6 
                                                             
                                  Case 18-51001                  Doc 28         Filed 11/02/18            Page 7 of 10
Debtor  Shannon and Robin Pulliam                       
                                                                                                        Case Number  18‐51001 

                 Creditor                     Nature of Lease or         Monthly            Payment       Arrearage        Arrearage     Monthly 
                                                  Contract               Payment           by Debtor       Amount           Paid by      Payment 
                                                                                           or Trustee                      Debtor or        on 
                                                                                                                            Trustee     Arrearage 
                                                                    $                                     $                             $ 
 
    Section 8: 
                        Local Standard Provisions. 

8.1     a.  The Trustee shall collect and disburse payments in accordance with the plan. 
        b.  Proofs of claim must be filed to receive disbursements pursuant to the plan.  Any claim to be paid as secured must contain 
          evidence of a properly perfected lien on property of the estate.  If a claim is listed as secured and the creditor files an  
          unsecured claim, the claim will be treated as unsecured. 
        c.    Any creditor holding an allowed secured claim and to whom the Debtor is surrendering property under the order confirming 
              plan is granted relief from the automatic stay as to the property and relief from any co‐debtor stay so the creditor may obtain 
              possession and liquidate the  property.  Any net proceeds, after payment of liens and costs of liquidation, are to be forwarded 
              to the Trustee. 
        d.  All payments being made by the Trustee on any claim secured by real or personal property shall terminate upon the lifting of 
          the automatic stay with respect to the affected property. 
        e.  Notwithstanding the allowance of a claim as secured, all rights under Title 11 to avoid liens are reserved and confirmation of 
          the plan is without res judicata effect as to any action to avoid a lien. 
        f.  Notwithstanding 11 U.S.C. § 1327(b), all property of the estate as specified by 11 U.S.C. §§ 541 and 1306 shall continue to 
          be property of the estate following confirmation until the earlier of discharge, dismissal, or conversion of the case. 
        g.  Confirmation of the plan shall not prejudice the right of the Debtor or Trustee to object to any claim. 
        h.  The Debtor must promptly report to the Trustee and must amend the petition schedules to reflect any significant increases in 
          income and any substantial acquisitions of property such as inheritance, gift of real or personal property, or lottery winnings.  
         
8.2     THE FOLLOWING ADDITIONAL PROVISIONS ARE APPLICABLE TO THE HOLDER OR SERVICER (“HOLDER”) OF A CLAIM SECURED    
        BY A DEED OF TRUST, A MORTGAGE OR SECURITY INTEREST IN REAL PROPERTY, OR A MOBILE HOME THAT IS THE DEBTOR’S 
        PRINCIPAL RESIDENCE: 
        a.     The Holder, upon confirmation, is precluded from imposing late charges or other default related fees based solely on pre‐
               confirmation default. 
        b.     If the Trustee is disbursing ongoing monthly installment payments, the Holder must apply each ongoing payment to the 
               month in which the payment is designated. 
        c.     For any loan with an escrow account, the Holder must prepare and must send an escrow analysis annually to the Debtor, the 
               Trustee and the Debtor’s attorney.  The first escrow analysis must be filed with the proof of claim in accordance with 
               Bankruptcy Rule 3002.1.  The escrow analysis should not include any amounts that were included or should have been 
               included in the arrearage claim. 
        d.     The Holder shall continue to send monthly statements to the Debtor in the same manner as existed pre‐petition and such 
               statements will not be deemed a violation of the automatic stay. 
        e.     The Holder is required, upon request, to provide account information to the Trustee within 21 days of the request and failure 
               to provide a timely response may result in an order requiring the Holder to appear and show cause as to why Holder should 
               not be sanctioned for failure to comply. 
        f.     Nothing herein shall modify Holder’s responsibilities under Bankruptcy Rule 3002.1. 
        g.     Unless the Court orders otherwise, an order granting a discharge in the case shall be a determination that all pre‐petition and 
               post‐petition defaults have been cured and the account is current and reinstated on the original payment schedule under the 
               note and security agreement as if no default had ever occurred. 
        h.     PENALTY FOR FAILURE OF HOLDER TO COMPLY WITH THE REQUIREMENTS OUTLINED IN BANKRUPTCY RULE 3002.1. 


                                                                           7 
                                                              
                                 Case 18-51001                 Doc 28        Filed 11/02/18          Page 8 of 10
Debtor  Shannon and Robin Pulliam                       
                                                                                                        Case Number  18‐51001 

             Without limitation to the Court’s authority to afford other relief, any willful failure of the Holder to credit payments in the 
             manner required by Bankruptcy Rule 3002.1 or any act by the creditor following the entry of discharge to charge or collect any 
             amount incurred or assessed prior to the filing of the Chapter 13 Petition or during the pendency of the Chapter 13 case that 
             was not authorized by the order confirming plan or approved by the Court after proper notice, may be found by the Court to 
             constitute contempt of Court and to be a violation of 11 U.S.C. § 524(i) and the injunction under 11 U.S.C. § 524(a)(2). 
              
 
    Section 9: 
                       Nonstandard Plan Provisions. 
 
       a.  ☐  None.  If none is checked, the rest of Section 9 need not be completed or reproduced.                
                 
       b.  ☒  The following plan provisions will be effective only if there is a check in the box “Included” in Section 1.3.  Any nonstandard 
           provision as defined by Bankruptcy Rule 3015(c) set out elsewhere in this plan is void. 

    The lien of Creekside Finance, Inc. on a 2004 Mercedes Benz SL 500 which is shown on the certificate of title in the proof of claim of 
    Lion’s Share Federal Credit Union is to be canceled upon the Debtors obtaining a discharge and Creekside Finance, Inc. is to receive 
    no payments on account of this second lien because there is no equity above the amount of the first lien in favor of Lion’s Share 
    Federal Credit Union. 




 

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) certify(ies) that the wording 
and order of the provisions in this Chapter 13 Plan are identical to those contained in MDNC Local Form 113, other than any 
nonstandard provisions included in Section 9. 

Signature(s): 

If the Debtor(s) do not have an attorney, the Debtor(s) must sign below; otherwise the Debtor(s) signatures are optional.  The attorney 
for the Debtor(s), if any, must sign below.  

                                                                              
Signature of Debtor 1                                                     Signature of Debtor 2 

Executed on                                                               Executed on           
                      mm/dd/yyyy                                                               mm/dd/yyyy 
 

 

 

 /s/Thomas W. Anderson 
                                                                          Date:       November 2, 2018
Signature of Attorney for Debtor(s)  

Address:         Post Office Box 1273 
                 214 East Marion Street 
 
                 Pilot Mountain, NC 27041 
Telephone:       336‐368‐9621 

State Bar No: 8628 




                                                                        8 
                                                            
                        Case 18-51001               Doc 28         Filed 11/02/18             Page 9 of 10




                                    UNITED STATES BANKRUPTCY COURT
                                   MIDDLE DISTRICT OF NORTH CAROLINA

In Re: Shannon Pulliam
       Robin Pulliam
       18-51001
                                               CERTIFICATE OF SERVICE

The undersigned certifies that a copy of the Notice to Creditors and Proposed Plan and Debtors
Motion for Continuation of Automatic Stay were served by first class mail, postage prepaid, to
the following parties at their respective addresses:

Kathryn Bringle                   Davie County Tax Collector         NC Department of Revenue           US Attorney General
CHAPTER 13 OFFICE                 123 South Main Street              Bankruptcy Unit                    U.S. Department of Justice
PO Box 2115                       Mocksville, NC 27028               PO Box 1168                        950 Pennsylvania Avenue, NW
Winston-Salem, NC 27102                                              Raleigh, NC 27602                  Washington, DC 20530
                                  Employment Security Commission
Aargon Agency                     PO Box 26504                      NCB Management Services, Inc. US Department of Education
8668 Spring Mountain Road         Raleigh, NC 27611                 1 Allied Drive                       400 Maryland Avenue, SW
Las Vegas, NV 89117                                                 Trevose, PA 19053                    Washington, DC 20202
                                  FEDChex Headquarters
Aaron's                           Attn: Bankruptcy                  North State Acceptance, LLC          US Department of Education
Attn: Officer General or Managing 2 Venture Plaza, Suite 300        c/o William F. Hill                  2401 International
Agent                             Irvine, CA 92618                  PO Box 2517                          PO Box 7859
327 Hillsborough Street                                             Greenville, NC 27836                 Madison, WI 53704
Raleigh, NC 27603                 Global Check Recovery
                                  17 Northeast Skyline Drive        Novant Health                        Wake Forest Baptist Health
Anasazi Group LLC                 Lee’s Summit, MO 64086            Attn: Bankruptcies & Estates         NC Baptist Hospital
c/o: CWB Services LLC                                               PO Box 11549                         Attn: Bankruptcy/Collections
2345 Grand Blvd., Suite 2200      IRS                               Winston Salem, NC 27116              PO Box 344
Kansas City, MO 64108             Attn: Bankruptcy/Insolvency                                            Winston Salem, NC 27102
                                  PO Box 7346                       Office of the United States Attorney
Atlas Acquisitions LLC            Philadelphia, PA 19101            MDN                                  Wells Fargo Bank
294 Union Street                                                    Civil Process Clerk                  Wells Fargo Bankruptcy
Hackensack, NJ 07601              IRS                               101 South Edgeworth Street, Suite 1 Home Campus, #2303 01A
                                  PO Box 7346                       400                                  Des Moines, IA 50328
Brock & Scott, PLLC               Philadelphia, PA 19101-7346       Greensboro, NC 27401
5431 Oleander Drive, Suite 200                                                                           Wells Fargo Bank, National
Wilmington, NC 28403              Jefferson Capital System          Resurgent Capital Services           Association
                                  16 McLeland Road                  Ashley Funding Services, LLC         101 N. Phillips Avenue
Certegy Check Services, Inc.      Saint Cloud, MN 56303             PO Box 10587                         Sioux Falls, SD 57104
Attn: Bankruptcy                                                    Greenville, SC 29603
PO Box 30296                      Lion's Share Federal Credit Union                                      Creekside Finance, Inc.
Tampa, FL 33630-3296              c/o Frank Drake                   Sallie Mae                           Attn: Officer General of Managing
                                  PO Box 26268                      PO Box 6180                          Agent
Chex Systems, Inc.                Raleigh, NC 27611                 MC 8357                              1431 Yadkin Lane
Att: Consumer Relations                                             Indianapolis, IN 46206               Lenoir, NC 28645
7805 Hudson Rd, Suite 100         Mocksville Vision Center
Woodbury, MN 55125                198-B Hospital Street             TeleCheck                            North State Acceptance, LLC
                                  Mocksville, NC 27028              TRS Recovery Services                Attn: Officer General or Managing
Credit Bureau                                                       14141 Southwest Freeway, Floor 3 Agent
PO Box 26140                      National Finance Company          Sugar Land, TX 77478                 160 Mine Lake Court, Suite 200
Greensboro, NC 27402              151 Pinnacle Place                                                     Raleigh, NC 27615
                                  Little River, SC 29566            TeleCheck Services, Inc.
Creditors Solution Services, LLC.                                   Attention: Consumer                  Servis Once, Inc.
1750 Highway 160 West, Suite 101, NC Baptist Hospital               Resolutions-FA                       dba BSI Financial Services
#137                              Patient Balance Management        PO Box 4514                          Attn: Officer General or Managing
Fort Mill, SC 29708               100 Kimel Forest Drive, Suite 102 Houston, TX 77210-4514               Agent
                                  Winston Salem, NC 27103                                                1425 Greenway Drive, Suite 400
Davie County Clerk of Superior                                      TMobile Customer Relations           Irving, TX 75038-2480
Court                             NC Department of Revenue          T Mobile/T-Mobile USA Inc
140 South Main Street             Attn: Bankruptcy Unit             PO Box 248848
Mocksville, NC 27028              PO Box 1168                       Oklahoma City, OK 73124-8848
                                  Raleigh, NC 27602
                      Case 18-51001   Doc 28   Filed 11/02/18   Page 10 of 10
Lion's Share Federal Credit Union
Attn: Officer General or Managing
Agent
850 Harrison Road
Salisbury, NC 28147-9021
**mailed via Certified Mail**




Date: November 2, 2018

/s/Courtney B. Williams
Courtney B. Williams
